Encompass Ins. Co. v Rockaway Family Med. Care, P.C. (2016 NY Slip Op 01922)





Encompass Ins. Co. v Rockaway Family Med. Care, P.C.


2016 NY Slip Op 01922


Decided on March 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2016

Friedman, J.P., Andrias, Saxe, Kapnick, JJ.


552N 650569/14

[*1]Encompass Insurance Company, Petitioner-Respondent,
vRockaway Family Medical Care, P.C., as asignee of Farah Obas, Respondent-Appellant.


Law Office of George T. Lewis, Jr., Syosset (George T. Lewis, Jr. Of counsel), for appellant.
Bruno, Gerbino & Soriano LLP, Melville (Mitchell L. Kaufman of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Eileen A. Rakower, J.), entered August 25, 2014, vacating the master arbitration decision of Frank G. Godson dated December 17, 2013, and reinstating the award of arbitrator Laura Yantsos dated September 25, 2013, unanimously affirmed.
It is undisputed that petitioner's second follow-up request for an examination under oath was sent 11 days after respondent failed to appear on the date set in the first request and that the 10th day fell on a Sunday (see  11 NYCRR 65-3.6[b]). Plaintiff was entitled to an extension of time to the next
business day to send its second follow-up request (see  General Construction Law § 25-a).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2016
CLERK